Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-20 filed on 3/31/21 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,757,058 (hereinafter Baracaldo), in view of Oliver, U.S. Patent Number 8,565,396, hereinafter Oliver. Although the claims at of the following rationales.  
Baracaldo discloses intercepting an incoming communication; classifying the incoming communication with a corresponding classification class indicative of a type of scam that the incoming communication involves; generating a risk report comprising the corresponding classification class; monitoring one or more outgoing communications (Baracaldo, claim 1); and providing a warning in response to determining at least one of the one or more outgoing communications is linked to the incoming communication (Baracaldo, claim 1, although present claims uses the term warning, however the invoked action related to the scam prevention in the parent Patent reads as the warning);  determining, via a learned classification model trained using machine learning, a risk assessment metric for the incoming communication based on content of the incoming communication, wherein the risk assessment metric represents a confidence level the incoming communication is predicted as a scam via the learned classified model (Baracaldo, claim 1); wherein the learned classification model is trained based on training data comprising information indicative of known scams (Baracaldo, claim 1); wherein the risk report further comprises follow-up contact information for responding to the incoming communication and the risk assessment metric (Baracaldo, claim 1); storing the incoming communication and the risk report in a database indexed by the follow-up contact information for responding to the incoming communication (Baracaldo, claim 5); determining whether contact information for the at least one outgoing communication matches the follow-up contact information for responding to the incoming communication; and providing the warning in response to determining the contact .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. US Patent Number 8,565,396, hereinafter Oliver, in view of  Allen et al., US Patent Application Publication Number 2016/0104485, hereinafter Allen.  
Referring to claim 1, Oliver discloses a method comprising:
intercepting an incoming communication (Col 7 lines 39-40, step 502);
classifying, via a classification model trained using machine learning, the incoming communication with a corresponding classification class indicative of a type of scam that the incoming communication involves (abstract. Col 4 lines 15-27, scam detection module 104, detects incoming message and classify the message; Col 5 lines 12-23, bait detection module classify the incoming message with different bait flag, call or message);
generating a risk report comprising the corresponding classification class (Col 8 lines 13-18, alert is viewed as the risk report comprising the corresponding classification class); 
monitoring one or more outgoing communications (Col 7 line 47 – Col 8 line 8, step 506-514); and 
providing a user warning to an electronic device in response to determining at least one of the one or more outgoing communications is linked to the incoming 
Oliver does not explicitly discloses wherein the user warning further comprises at least one of a flashing light notification or a sound notification outputted via the electronic device.
Allen discloses an alert notification is sent to client device, and flash a light, sound a tone, to get the attention of user (page 5 [0043]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea of light flashing and sound of Allen into Oliver, because Oliver discloses an warning/alert notification to an recipient, and Allen suggests to use light flashing and sound to get user’s attention so the user is aware of the warning/alert.
A person with ordinary skill in the art would have been motivated to make the modification to alert to increase the chance of user being aware of the warning/alert as suggested by Allen.
Referring to claim 2, Oliver in view of Allen discloses the method of claim 1, further comprising: determining, via the classification model, a risk assessment metric for the incoming communication based on content of the incoming communication, wherein the risk assessment metric represents a confidence level the incoming communication is predicted as a scam (Col 5 lines 35-64, the detecting module comprises the learned classification model to determine predicted scam).
Referring to claim 3, Oliver in view of Allen discloses the method of claim 2, wherein the classification model is trained based on training data comprising information indicative of known scams (Col 5 lines 35-64, the detecting module comprises the learned classification model comprising information indicative of known scams).
Referring to claim 4, Oliver in view of Allen discloses the method of claim 2, wherein the risk report further comprises follow-up contact information for responding to the incoming communication and the risk assessment metric (Col 6 lines 13-20, detected scam information is stored at database 304).
Referring to claim 5, Oliver in view of Allen discloses the e method of claim 4, further comprising:	 storing the incoming communication and the risk report in a database indexed by the follow-up contact information for responding to the incoming communication (Col 6 lines 13-20, detected scam information is stored at database 304).
Referring to claim 6, Oliver in view of Allen discloses the method of claim 4, further comprising: determining whether contact information for the at least one outgoing communication matches the follow-up contact information for responding to the incoming communication; and providing the user warning in response to determining the contact information for the at least one outgoing communication matches the follow-up contact information for responding to the incoming communication (Col 6 lines 40-53, matching stored detected scam; Col 7 lines 20-29, a response to the incoming communication is detected).
Referring to claim 7, Oliver in view of Allen discloses the method of claim 6, further comprising:  in response to determining the at least one outgoing communication is linked to the incoming communication, invoking at least one of the following actions: 
Referring to claim 8, Oliver in view of Allen discloses the method of claim 1, wherein the corresponding classification class the incoming communication is classified with is indicative of one of the following types of scams: a family member scam, a tax scam, a technical support scam, a foreign lottery scam, or a fake loan scam (Col 5 lines 12-22, bait flags that classifies words phrases such as “congratulations”, “claim your prizes”, etc.).
Referring to claim 9, Oliver in view of Allen discloses the method of claim 1, wherein the user warning includes a reminder of the risk report (Col 8 lines 9-18, steps 516, 518, alert to the user indicating the type of suspicious communication is viewed as the warning includes a reminder of the risk report).
Referring to claim 10, Oliver in view of Allen discloses the method of claim 1, wherein: the incoming communication comprises one of an incoming phone call, an incoming voicemail, an incoming electronic message, an incoming email, or a digitized copy of incoming mail (Col 6 lines 58-61, Col 1 lines 30-33); and the one or more outgoing communications comprise at least one of an outgoing phone call, an outgoing electronic message, an outgoing email, or a digitized copy of outgoing mail (Col 7 line 47- Col 8 line 18).
Referring to claims 11-20, the claims encompass the same scope of the invention as that of the claims 1-10.   Therefore, claims 11-20 are rejected on the same ground as the claims 1-10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
April 5, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447